Citation Nr: 0112379	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  93-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for soft tissue growths, 
claimed as soft tissue sarcomas and lipomas,  claimed as 
residuals of Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	J. Myers Morton, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's verified period of active military service 
extended from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied service 
connection for soft tissue sarcoma claimed as a residual of 
exposure to Agent Orange during service.  

In January 2001, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
1999).  


REMAND

Although this case has been subject to previous remands by 
the Board, regrettably, it must again be remanded for certain 
development.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Review of the veteran's discharge papers, DD 214, reveals 
that he served from May 1966 to May 1968 in the Navy in a 
Construction Battalion (CBs).  However, this record also 
indicates 2 years and 9 months of other service.  At his 
January 2001 hearing the veteran indicated that he had 
previously served in the Army.  Review of the evidence of 
record reveals a copy of a discharge certificate from the 
Tennessee Army National Guard dated May 1966.  All of the 
veteran's military service needs to be verified.

The veteran's attorney has on numerous occasions requested 
copies of various medical studies cited by VA in support of 
the decisions rendered.  In this respect the Board states 
that the Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (November. 2, 1999)(emphasis 
added); see also Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001).  
These citations are to sections of the Federal Register at 
which are published discussions of, and citations to, various 
scientific studies used by the Secretary of the Department of 
Veterans Affairs to determine the relationship of various 
diseases to exposure to herbicide agents.  

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (2000) (emphasis added).  In the present 
case the evidence of record reveals that the veteran suffers 
from lipomas, which are benign fatty tumors of the soft 
tissues.  Lipomas are not one of the diseases enumerated at 
38 C.F.R. § 3.309(e) (2000).  As such, the veteran is not 
presumed to have been exposed to an herbicide agent during 
his service in Vietnam.  Development of exposure information 
needs to be conducted.  

The case is REMANDED for the following development:

1.  The RO should verify the veteran's 
period of Army/National Guard service 
prior to May 1966 with the National 
Personnel Records Center (NPRC), and/or 
the service department, and/or other 
appropriate records depository such as the 
Tennessee National Guard.  Complete copies 
of the veteran's service medical records 
and service personnel records for this 
period of service should be requested.  

2.  The RO should request from the veteran 
a statement containing as much detail as 
possible regarding his allegations of 
exposure to Agent Orange during his 
service in Vietnam.  The veteran should be 
asked to provide specific dates, places, 
and his service units in Vietnam. The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of his allegations of 
exposure to Agent Orange and that failure 
to respond may result in adverse action.

3.  Regardless of the veteran's response, 
the RO should review the file, including 
the veteran's service personnel records 
and information included on the veteran's 
January 1992 Agent Orange Payment Program 
application, and prepare a summary of the 
veteran's service units in Vietnam and his 
places of service, if possible.  This 
summary and all associated documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197.  They should 
be requested to provide any information 
which might corroborate the veteran's 
allegations of exposure to herbicide 
agents during service.  

4.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
disabilities since 1992.  Subsequently, 
and after securing the proper 
authorizations where necessary, the RO 
should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  The Board 
is particularly interested in obtaining 
all records of treatment from Dr. Velado 
subsequent to 1992, including copies of 
actual pathology reports of any excised 
growths.  All information obtained should 
be made part of the file.  The RO should 
also obtain all the records of any 
treatment at VA facilities which are not 
already on file.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


